UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8073


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ANTHONY LAMAR SNIPE,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:02-cr-00833-PMD-1)


Submitted:   February 26, 2013                  Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Lamar Snipe appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Snipe, No. 2:02-cr-00833-PMD-1

(D.S.C. Nov. 27, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      2